         Case: 3:19-cv-00949-jdp Document #: 24 Filed: 11/02/20 Page 1 of 1


                                                               k   -
                      In the UNITA) STATES DISTRICT COURT          ,ID
                     for the WESTERN DISTRICT OF WISCONSIN
                                                   Nr, NOV 2       = Ca
MARVIN L. CARTER,
     Petitioner-Appellant,

    V.                                                   Case No.:     19 -CV -949 -jdp
REED RICHARDSON,
     Respondent-Appellee.

                                NOTICE OF APPEAL


Notice is hereby given that Mervin L. Carter, Petitioner, in the above
named case, hereby appeals to the United States Court of Appeals for the

Seventh Circuit from the final judgment entered in this action on the
8th day of October, 2020.




Marvin L. Carter #367796
Stanley Correcitonal Institution
100 Corrections Drive
Stanley, WI 54768-6500




                                        1
